DAUKSCH, Judge.
This is an appeal from a sentence. Appellant was convicted of second degree murder after he pleaded guilty. Because the crime of which appellant was convicted occurred after October 1,1983, the sentencing guidelines are applicable and the court must impose a guideline sentence. The appellant cannot waive this requirement. Williams v. State, 500 So.2d 501 (Fla.1986). If a departure from the guidelines is warranted then the sentencing judge must clearly state, in writing, the reasons for the departure. State v. Jackson, 478 So.2d 1054 (Fla.1985). The state has conceded the court erred in retaining jurisdiction over appellant’s parole, so that error need not be discussed.
SENTENCE QUASHED; REMANDED.
COBB and SHARP, JJ., concur.